ON DENIAL OF PETITION FOR REHEARING
BISTLINE, Justice,
on Denial of Petition for Rehearing.
The denial of a rehearing in this case is unpalatable for the same reason that I joined Justice Huntley’s dissent to the initial opinion. The majority has now turned its blind eye to a record which establishes that the hospital and the doctors who practice there have adopted the standards established by-the Joint Commission on Accreditation of Hospitals (JCAH) as the stan*336dards under which they will operate in Twin Falls, Idaho.
This point was made well and succinctly in the Petitioner’s Brief and merits quotation:
POINT II
DEFENSE AFFIDAVITS TOGETHER WITH OTHER INFORMATION REFLECTED A KNOWLEDGE OF THE APPLICABLE STANDARD

Flawed Keystone

The Court’s October 20, 1988 Decision effectively decides this case without even addressing the keystone of the lower court’s decision. The essence of the lower court’s decision was that plaintiffs’ opposing affidavits were lacking because there was “no evidence” that JCAH standards were applicable in Twin Falls:
“There is no evidence in the record establishing that the community standard as it relates to either the defendant-doctors or the hospital defendants is the same as the JCAH standards.” R. 123. (Emphasis added.)
At another point in that decision, the District Court again erroneously concluded that there was nothing in the record showing JCAH standards were applicable in Twin Falls:
“The only testimony that even approximates these [JCAH] requirements is that in which Mr. Bingham states that the coding system used by the medical records department is generally used throughout the country. Bingham Depo., p. 29. This acknowledgment is insufficient.”
R. 123. (Emphasis added.)

Interrogatories Admitted JCAH Affidavit Standard

The lower court was wrong. Dead wrong. And the keystone for the summary judgment fails miserably. The fact is that the applicability of JCAH standards to this case had been admitted in Answers to Interrogatories. Certainly, this Court can recognize that a Hospital has a duty to know whether its staff physicians are meeting certain hospital standards:
“§ 1.02 Governing Body
“[1] — Duties
“The governing body of a hospital is invested with overall responsibility for the hospital’s operation. The Joint Commission on Accreditation of Hospitals (hereinafter referred to as the JCAH) has outlined three standards applicable to the governing body.
“(1) It is responsible for establishing policy, maintaining quality patient care and providing for institutional management and planning;
“(2) It is to avoid conflicts of interest; and
“(3) It is to ensure that all members of the governing body understand and fulfill their responsibilities.

“In summary, the governing body must ensure that proper professional standards are maintained.”

******
“[c] — Supervision of Medical Staff,
“[ii] — Privileges. The medical staff is charged with responsibility for conferring and denying staff privileges. However, the JCAH has made it clear that this delegation does not relieve the governing body [Hospital Management] of its ultimate responsibility for the appointment of medical staff members.” Smith, Hospital Liability, Ch. 1, “Hospital Organizational Structure,” p. 1-4 and 1-6. (Emphasis added.)
The December 12,1985 Answers of the Hospital to plaintiffs’ Interrogatories admitted JCAH standards were applicable:
“INTERROGATORY NO. 1: State whether you ' admit the 1983 [1982] Joint Commission on the Accreditation of Hospital’s standards are applicable to defendants in this case.”
“ANSWER: Yes.” Hospital’s Answers to Interrogatories, December 12, 1985; See plaintiffs’ original Appeal Brief at p. 29. (Emphasis added.)
*337The Answer to Interrogatory No. 2 admitted that all JCAH standards were applicable except where related to services not offered by the hospital:
“INTERROGATORY NO. 2: If you contend that any portion of the 1982 JCAH standards are not applicable to defendants, state with specificity by reference to page and line number from the 1982 JCAH Accreditation Manual which standard does not apply and what you contend the applicable standard to be.”
“ANSWER: This answering defendant does not now have a 1982 JCAH Accreditation Manual to which to refer. Generally speaking, those portions of the standards not applicable to MVRMC would be those pertaining to services not offered by the hospital. Similarly, it would appear that some standards, by their terms, would apply only to the hospital and not specifically to individual defendants.” Hospital’s Answers to Interrogatories, December 12, 1985; See plaintiffs’ original Appeal Brief at p. 29. (Emphasis added.)

Depositions, Contracts, Bylaws of Standard

But in addition, the JCAH standards were shown as applicable in Twin Falls and were part of the evidence before the Court in many other ways:
Evidence
They were applicable by virtue of a contract between the Hospital and the Idaho Dept, of Health and Welfare.
Federal law required JCAH standards to be met hospital-wide for a hospital to receive Medicare payments for any patients.
The Hospital Management Contract mandated JCAH standards and required the hospital “to insure” that such standards were met.
Both physician-defendants’ Hospital Application for Staff Privileges required they agree to maintain JCAH standards.
The Hospital’s own Medical Staff Bylaws incorporated the optimal care standard set forth in the JCAH.
The Nursing Policy standards also incorporated the optimal care standard as contained in JCAH.
Reference
P. 25-26, plaintiffs’ original Appeal Brief; Appendix to original Appeal Brief.
Plaintiffs’ original Brief, p. 27; Burns Deposition, 48:4-12, 22 — 25; 49:8-13.
Plaintiffs’ original Brief, p. 27-28; Tr. 94:19-25; 95:1-3; Appendix to original Appeal Brief.
Plaintiffs’ Appeal Brief, p. 28-29; Bing-ham Depo. 35:5-15; Tr. 136:12-23.
Plaintiffs’ Brief, p. 32; plaintiffs’ Brief Regarding JCAH Standards and Duty of Optimal Care, p. 10 (lodged May 6, 1986).
R. 167; plaintiffs’ Brief, p. 32.
The evidence was substantial — if not overwhelming — that JCAH standards were applicable to defendants and to the Twin Falls community. It was clear error for the lower court to state there was “no evidence” of those standards. The summary judgment should be reversed.
Less than one year ago, Justice Shepard authored a majority opinion that contained some very fine-sounding words:
We take this occasion to express our disapproval of what appeal’s to be a growing practice among the trial courts of this state dismissing medical malpractice cases at the summary judgment point on the basis that plaintiffs’ expert witnesses are not sufficiently familiar with the standard of care to be expected from defendant-physicians .... [I]t appears that some of our trial judges fail to recognize the obligation to construe not only the evidence before the court, but all reasonable inferences that flow therefrom, most favorably to the non-moving party.
*338Clarke v. Prenger, 114 Idaho 766, 768, 760 P.2d 1182, 1184 (1988) (emphasis supplied).
The majority’s refusal today to rehear this case based upon the very strong showing of error made by petitioner causes Justice Shepard’s fine words in Clarke v. Prenger to sound with a very hollow ring.
Justice is not done today where an obdurate majority refuses to rehear a case which was disposed of by an opinion overly fraught with mere conclusions, and erroneous ones at that.